Citation Nr: 0121614	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-18 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
right knee disability.  

Entitlement to an effective date earlier than January 21, 
1998, for a grant of service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had verified active military service from October 
1976 to November 1979.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal of an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board 
additionally notes that in September 1994, the veteran filed 
a claim for service connection for a left knee disability.  
It does not appear this issue has been adjudicated, and thus, 
it is referred to the RO for appropriate action.  
Furthermore, in a statement to the Board, dated in April 
2001, the veteran asked for reconsideration of the August 
2000 rating decision in which his claim for service 
connection for herpes simplex was denied.  While not before 
the Board at this time, this issue is also referred to the 
RO.  

The issue of entitlement to an initial rating in excess of 10 
percent for right knee disability is addressed in the remand 
that follows the order section of this decision.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.  

2.  The veteran was denied service connection for right knee 
disability in an unappealed rating decision of May 1982; the 
denial was continued by the RO in an unappealed decision of 
the RO in December 1994. 

3.  The veteran has not alleged that either of the prior 
decisions was clearly and unmistakably erroneous.  

4.  An application to reopen the claim for service connection 
for right knee disability was received on January 21, 1998.  



CONCLUSION OF LAW

The requirements for an effective date prior to January 21, 
1998, for a grant of service connection for right knee 
disability have not been met.  38 U.S.C.A. §§ 5107(b), 5110 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained VA records pertaining to treatment of the veteran 
for his disability.  Moreover, as discussed below, the 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Therefore, there is no additional 
information or evidence which could be obtained to 
substantiate the veteran's claim.  Accordingly, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.

The veteran contends that service connection for a right knee 
disorder should be granted from March 1, 1982, the date he 
underwent a VA examination, because the presence of right 
knee disability of service origin would have been 
demonstrated at that time had the VA examination included an 
MRI.

The record reflects that in a May 1982 rating decision, the 
veteran's claim for service connection for a right knee 
disorder was denied.  He was notified of this decision and 
his appellate rights that same month and did not appeal.  
That decision became final.  The veteran attempted to reopen 
his claim in December 1994, and was informed by a letter from 
the RO that same month, that his claim was being denied, 
given that he had not submitted new and material evidence.  
He again was informed of his appellate rights and did not 
appeal.  An application to reopen the claim for service 
connection for right knee disability was received on January 
21, 1998, and ultimately the RO determined that new and 
material evidence had been received to reopen the claim and 
then granted the reopened claim, effective January 21, 1998.  
The foregoing facts are not in dispute.

As a result of the veteran's failure to appeal the May 1982 
or December 1994 RO decision, those decisions became final 
based on the evidence of record in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 20.200 (2000). 

In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

Although the veteran has essentially alleged that service 
connection for his right knee disability would have been 
granted in the May 1982 decision if the VA examination in 
1982 had included an MRI, this allegation of a failure in the 
duty to assist is not a valid claim of clear and unmistakable 
error and he has not otherwise alleged that there was an 
error in either of the prior decisions.  

The effective date of an award of compensation based on a 
claim reopened after final disallowance is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(a)(r) (2000).  Since the veteran's reopened claim was 
received on January 21, 1998, the proper effective date for 
the grant of service connection is not earlier than that 
date.


ORDER

Entitlement to an effective date prior to January 21, 1998, 
for a grant of service connection for right knee disability 
is denied.  


REMAND

The VCAA is also applicable to the veteran's claim for an 
initial rating in excess of 10 percent for his service-
connected right knee disorder.  The record reflects that the 
veteran last underwent a VA examination of his right knee in 
September 1999.  At that time, he complained of instability, 
stiffness, and pain.  Since then, the veteran has undergone a 
partial medial meniscectomy of the right knee in May 2000, 
and a right knee ACL (anterior cruciate ligament) 
reconstruction in August 2000.  Therefore, the Board believes 
an additional VA examination is warranted to determine the 
current degree of right knee disability.  

Therefore, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already of record. 

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

3.  The veteran should then be scheduled 
for a VA examination to determine the 
nature and extent of all functional 
impairment due to his service-connected 
right knee disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use, during flare-ups, or 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.  The examiner 
should also assess the extent of any 
locking, subluxation and lateral 
instability present.  Finally, the 
examiner should provide an opinion 
concerning the impact of this 
disability on the veteran's ability 
to work.

4.  The RO should then undertake any 
other development it determines to be 
required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  Then, the RO should readjudicate the 
veteran's claim for a higher initial 
rating for right knee disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 



